Luke, J.
“ The question of damages being one for the jury, the court should not interfere, unless the damages are either so small or so excessive as to justify the inference of gross negligence or undue bias.” Civil Code (1910), § 4399.
(a) In this case, this court cannot say that the verdict in behalf of the plaintiff, which has the approval of the trial judge, is so small that this court is authorized to interfere with it and set it aside upon the ground that the verdict itself shows undue bias.
2. The charge of the court fully stated the contentions of the parties, and was full and fair upon the legal questions presented by the pleadings and the evidence, and is not subject to the criticisms urged to certain excerpts from the charge and the failure of the judge to charge. It was not error, for any reason assigned, to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.